t c memo united_states tax_court david c loeb petitioner v commissioner of internal revenue respondent harold e molaison petitioner v commissioner of internal revenue respondent docket nos filed date michael e guarisco and jean k niederberger for petitioners joseph ineich and mary beth calkins for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes as follows david c loeb docket no year deficiency dollar_figure fraud_penalty sec_6663 dollar_figure harold e molaison docket no year deficiency dollar_figure fraud_penalty sec_6663 dollar_figure the issue for decision is whether the statute_of_limitations under sec_6501 a bars the issuance of the notices of deficiency we hold that it does findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the second supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioners filed their petitions they resided in louisiana petitioners are attorneys who represented landowners in a regulatory takings case referred to as the bayou aux carpes bac litigation mr molaison’s practice dealt with general civil 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated litigation and succession work while mr loeb’s practice dealt with land use and real_property law mr molaison was intimately familiar with the property underlying the bac litigation his father who passed away in was also an attorney and had represented bac landowners in a prior action against the environmental protection agency epa in the 1970s in louisiana state court mr molaison had helped his father in that action as a law clerk and an attorney he also inherited a small tract of bac property from his father the bac suits comprised four cases that were filed in in response to a determination by the epa that approximately big_number acres of land located in southern louisiana constituted nonpermitable wetland the landowners of the bac property sought to develop the property and brought suit in order to contest the epa’s designation of the property as wetland the landowners in two of the bac suits hired petitioners to represent them the four cases were eventually consolidated and petitioners represented all of the landowners in the consolidated bac litigation petitioners entered into contracts for legal services with the landowners which gave petitioners an undivided 25-percent interest in any recovery and prohibited the clients from settling or otherwise discontinuing the suit without the consent of petitioners in late date petitioners reached an agreement with the u s government to settle the case for dollar_figure in order to determine the tax issues associated with the likely settlement petitioners who had no expertise in tax law sought help from david lukinovich an attorney certified as a tax specialist by the louisiana state bar on date after an initial telephone conversation with mr loeb mr lukinovich wrote a letter to mr loeb offering his services to petitioners’ clients on the tax aspects of the settlement in his letter mr lukinovich discussed sec_1033 and the income deferral benefits it extended to landowners in involuntary_conversion proceedings petitioners believed they had an ownership_interest in the land subject_to the bac litigation as a result of their contingency fee agreement with the bac landowners on date mr loeb wrote to ann navaro one of the assistant u s attorneys ausas handling the bac litigation in response to her request that he identify all parties to the settlement who had not been identified in the government’s initial draft of the settlement agreement in his letter mr loeb identified several 2this was separate and in addition to mr molaison’s status as an owner because of the small parcel of bac property he inherited from his father mr molaison received settlement proceeds of dollar_figure from the involuntary_conversion of his inherited property he elected to defer recognition of the proceeds under sec_1033 the validity of that election is not in dispute parties including himself and mr molaison who should be added to the settlement agreement and to the act of sale ausas ann navaro and marc smith agreed to add petitioners as landowners to the settlement agreement and act of sale ms navaro and mr smith were aware that petitioners intended to classify themselves as owners in part to take advantage of sec_1033 on date petitioners were listed as owners on the executed settlement agreement on date mr lukinovich sent mr loeb a letter suggesting that petitioners could potentially defer their contingency fee income under sec_1033 if the government recognized them as landowners in the bac litigation on date petitioners entered into a joint stipulation for entry of judgment in the bac cases with the government on date the u s court of federal claims entered judgment settling the bac cases with the payment of dollar_figure by the government in exchange for the bac property on date petitioners met with gerald duhon mr loeb’s certified_public_accountant c p a shannon chabaud mr molaison’s c p a and mr lukinovich at petitioners’ office regarding tax planning for petitioners and the preparation of their federal_income_tax returns mr lukinovich conducted the meeting and explained that his research indicated that petitioners were entitled to defer recognition of their bac litigation fees under sec_1033 mr lukinovich also proposed that petitioners prepare a document clarifying that the intent of petitioners’ clients was to transfer an ownership_interest in the bac property to petitioners as compensation_for their representation petitioners decided to prepare acts of correction for their clients to sign petitioners prepared the acts of correction with the input of mr lukinovich petitioners did not believe that they had to obtain the signatures of all of their clients on the acts of correction for their bac litigation fees to be qualified under sec_1033 in late september and early date petitioners held a series of meetings with their clients to have them sign pre- closing documents during these meetings petitioners requested that the clients sign the acts of correction petitioners exerted no pressure or undue influence on any client petitioners did not misrepresent the contents of the acts of correction to any client out of clients chose to sign the acts of correction chose not to sign and were never offered the chance to sign two clients consulted with mr lukinovich regarding the acts of correction before signing them on date petitioners executed the act of sale of the bac property to the government petitioners executed the act of sale individually as vendors all clients including those who did not execute an act of correction received all of the proceeds due to them under the act of sale as a result of the settlement mr loeb and mr molaison received dollar_figure and dollar_figure respectively on date and date mr lukinovich wrote petitioners letters regarding petitioners’ reinvestment of the proceeds from the act of sale in order to qualify for rollover treatment under sec_1033 mr lukinovich provided the language for sec_1033 elections attached to petitioners’ and income_tax returns and reviewed the language before the submission of petitioners’ form sec_1040 u s individual_income_tax_return for and at no time did mr lukinovich indicate that petitioners were barred from making the sec_1033 election if not all of their clients signed the acts of correction in petitioners purchased replacement_property and listed said property on their federal_income_tax returns in an effort to comply with the requirements of sec_1033 on date revenue_agent william witteman sent mr loeb a letter indicating that he was auditing mr loeb’s federal_income_tax return on date mr witteman sent mr molaison a letter indicating that he was auditing mr molaison’s federal_income_tax return petitioners fully complied with their audits and produced all documents requested by mr witteman including all acts of correction both signed and unsigned respondent prosecuted petitioners for committing criminal_fraud on their federal_income_tax returns in date petitioners were acquitted of all criminal_fraud charges related to their federal_income_tax returns at a trial held in new orleans louisiana on date respondent issued notices of deficiency to petitioners petitioners filed timely petitions with this court and trial was held in new orleans louisiana on september and opinion petitioners contend that the 3-year period of limitations on assessment in sec_6501 expired before respondent issued the notices of deficiency and respondent’s assessment is barred respondent argues that the period of limitations in sec_6501 does not apply because petitioners filed false or fraudulent_returns with the intent to evade taxes for see sec_6501 accordingly our determination of whether the period of limitations expired before the notice_of_deficiency was issued depends on whether petitioners committed fraud in the filing of their returns the determination of fraud for purposes of sec_6501 is the same as the determination of fraud for purposes of the penalty under sec_6663 116_tc_79 114_tc_533 sec_6663 provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment_of_tax was attributable to fraud sec_7454 rule b in order to show fraud respondent must prove an underpayment exists and petitioners intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 a underpayment_of_tax respondent must first show by clear_and_convincing evidence that there was an underpayment_of_tax in as discussed below respondent has satisfied his burden_of_proof on this issue respondent has shown that petitioners received income in for legal services rendered in the bac cases petitioners’ sole argument is that their fees constituted a property interest in the bac land by virtue of the contracts for legal services and acts of correction they executed with the bac landowners pursuant to this property interest petitioners claim they qualified for the nonrecognition provisions of sec_1033 gross_income means all income from whatever source derived unless excluded by law sec_61 348_us_426 contingency fees are not excluded by law from the gross_income of an attorney who earns them through the performance of legal services see eg kochansky v commissioner tcmemo_1994_160 affd in part and revd in part 92_f3d_957 9th cir 3petitioners further claim that they obtained their property interest in the bac land when it was nonpermitable wetland and effectively worthless thus precluding the recognition of income upon receipt of the interest sec_1033 provides under prescribed circumstances for relief from taxpayers’ gains realized from involuntary_conversion of property the relief provided by sec_1033 is deferral of the gain from involuntary_conversion so long as the proceeds are used to acquire qualified_replacement_property see eg 118_tc_126 sec_1033 provides in pertinent part as follows sec_1033 general_rule --if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted-- conversion into money --into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent hereinafter provided in this paragraph a nonrecognition of gain --if the taxpayer during the period specified in subparagraph b for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted or purchases stock in the acquisition of control of a corporation owning such other_property at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property or such stock such election shall be made at such time and in such manner as the secretary may by regulations prescribe state law does not convert an attorney-client relationship into a partnership or joint_venture for purposes of federal tax law 543_us_426 stating that no state laws even those that purport to give attorneys an ownership_interest in their fees convert the attorney from an agent to a partner accordingly petitioners erred in believing their fees qualified for the nonrecognition provisions of sec_1033 and made an underpayment_of_tax in b fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of 5however for reasons discussed below our holding that petitioners made an underpayment under the law as it exists today does not militate in favor of determining that petitioners intended to commit fraud in the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash id see also 317_us_492 343_f3d_478 5th cir affg tcmemo_2002_217 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite petitioners’ behavior with respect to their income may be evaluated in the light of these factors as follows understated income respondent has disproved petitioners’ assertion that their fees reflected an interest in the underlying bac property however this factor is mitigated by petitioners’ inclusion of these proceeds on their federal_income_tax returns as funds related to a sec_1033 election unlike other fraud cases where taxpayers attempted to conceal their fees for services or characterize them as something entirely different petitioners never characterized their fees from the bac cases as anything but fees see eg talmage v commissioner tcmemo_2008_34 fraudulent taxpayers attempted to characterize their fees for services as loans or hide them altogether inadequate records the record does not indicate that petitioners maintained inadequate records to the contrary petitioners’ client fee agreements and sec_1033 election were well documented plausible behavior petitioners believed because of the assertions of mr lukinovich that their fees represented an interest in bac property under louisiana law mr lukinovich believed that petitioners possessed an interest in the bac property because of the acts of correction and the property sale restrictions petitioners’ contingency fee agreement placed on the bac landowners mr lukinovich based his advice to petitioners on 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 overruled by commissioner v banks supra and its application to louisiana law for purposes of examining fraudulent intent it is not necessary for us to determine petitioners’ specific rights to their contingency fees in under louisiana law petitioners’ reliance on mr lukinovich’s assertion that their fees represented an interest in bac property was plausible given the perceived ambiguity of the law in louisiana in 6before the supreme court’s decision in 543_us_426 the effect of state law on a continued further petitioners received affirmation of this belief when ausas marc smith and ann navaro added petitioners’ names to the list of bac landowners on the settlement agreement and act of sale accordingly we find petitioners’ behavior regarding their contingency fees to be both plausible and consistent concealment of income petitioners did not conceal income or assets the proceeds they received from the bac cases were listed on their federal_income_tax returns as being subject_to a sec_1033 election compliance with tax officials petitioners fully complied with the audit process and all court proceedings continued lawyer’s right to a contingency fee was unclear see 263_f2d_119 5th cir affg in part and revg in part 28_tc_947 overruled by commissioner v banks supra in cotnam the old court_of_appeals for the fifth circuit held that the amount of the contingent_fee paid out of a judgment to a taxpayer’s attorneys was not income to the taxpayer id pincite the court reasoned that a contingent_fee contract operated as a lien on the recovery under alabama law and thus served to transfer a part of the taxpayer’s claim to the attorneys id pincite as late a sec_2001 other courts of appeals followed cotnam for the proposition that state law determines the rights and interests of an attorney to a contingency fee particularly in the context of postjudgment interest see eg 249_f3d_1275 11th cir overruled by commissioner v banks supra 202_f3d_854 6th cir overruled in part by commissioner v banks supra illegal activities petitioners never engaged in illegal activities none of their clients were subject_to undue influence in signing the acts of correction and all received the settlement proceeds to which they were entitled pattern of misconduct with intent to mislead petitioners did not engage in a pattern of conduct to mislead tax authorities as previously stated petitioners honestly believed they were entitled to a sec_1033 election and their actions reflect this credibility of testimony petitioners’ testimony was credible false documents petitioners never intentionally filed a false document failing to file tax returns petitioners timely filed their federal_income_tax returns dealing in cash petitioners did not deal in cash as a result of the paucity of badges_of_fraud in this case we find that respondent has failed to show by clear_and_convincing evidence that petitioners filed their returns with the intent to evade tax therefore the 3-year period of limitations under sec_6501 applies to petitioners’ tax_year and respondent is barred from assessing any deficiencies in petitioners’ tax for that year to reflect the foregoing decisions will be entered for petitioners
